UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2012 Commission File Number Novogen Limited (Translation of registrant’s name into English) 140 Wicks Road, North Ryde, NSW, Australia (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(l):o Note: Regulation S-T Rule 101 (b)( I) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule lO1(b)(7): o Note: Regulation S-T Rule l01(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule l2g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Novogen Limited (Registrant) /s/Ron Erratt Ronald Lea Erratt Company Secretary Date 24 February, 2012 NOVOGEN LIMITED ABN 37-063-259-754 www.novogen.com 140 Wicks Road, NORTH RYDE, NSW 2113 Telephone: 02 9878 0088 APPENDIX 4D incorporating INTERIM FINANCIAL REPORT FOR THE HALF-YEAR 31 DECEMBER, 2011 Lodged with the ASX under Listing Rule 4.2A This is a half-yearly report. It is to be read in conjunction with the most recent annual financial report. Novogen Limited Appendix 4D Specific Requirements 31 December, 2011 RESULTS FOR ANNOUNCEMENT TO THE MARKET $’000 Revenues from ordinary activities down 44.4% to Profit from ordinary activities after tax attributable to members up 210.7% to Net profit for the period attributable to members up 210.7% to The Directors do not propose to pay a dividend. Refer to Review of Operations shown in the attached Directors’ Report for an explanation of the above disclosures. 1 Novogen Limited Directors’ Report 31 December, 2011 Directors’ report for the half-year 31 December, 2011 Your directors submit their report for the half-year ended 31 December, 2011. Directors The names and details of the Company’s Directors at the date of this report are as follows: Mr WD Rueckert – Chairman Mr JT Austin Mr P Scutt Mr PR White Mr R Youngman Directors were in office for the entire period unless otherwise stated. Review of operations Cash Resources At 31 December 2011, the Group had total funds of $12.4 million compared to $6.0 million at 30June, 2011. Net proceeds of $8.0 million were received from the sale of the consumer products business in August 2011, after deducting all related costs. This business has been classified as a discontinued operation for the purposes of this report. Additional fund raising by Novogen’s US subsidiary Marshall Edwards, Inc. (“MEI”) resulted in net proceeds received of $1.0 million during the period ended 31 December, 2011. Cash was used to fund the Group’s operations including the drug development programs being undertaken by MEI and Glycotex, Inc. (“Glycotex”). Revenue The Company earned revenues from continuing operations for the six months ended 31 December, 2011 of $0.8 million compared to $1.4 million for the same period last year. The decrease is primarily due to reduced royalty income following the renegotiation, in June 2011 of the licence agreement with Archer Daniels Midlands Company (“ADM”). The Company received an upfront cash payment of US$2.9 million as a result of the negotiation for the licence of the patents for the period to 31 May, 2013. The revenue from this transaction is being recognised over the period to which it relates. In addition there was a decrease in dividend income from the prior period as no dividends were received in the six months to 31 December, 2011. These decreases were partially offset by increased interest revenue earned on the higher cash balances following the proceeds from the sale of the consumer products business. Other income for the six months ended 31 December, 2011 was $0.7 million compared to $0.3 million for the corresponding period last year. Other income for the period relates primarily to a write back in the derivative liability recognized by MEI in the previous period. The corresponding period income was as a result of a gain on the disposal of assets held for sale which was not repeated in the current period. 2 Novogen Limited Directors’ Report 31 December, 2011 Net Loss The operating profit attributable to Novogen shareholders for the six months ended 31 December, 2011, after allowing for losses attributable to non-controlling interests of $1.4 million increased by $8.9 million to $4.7 million compared to a loss of $4.2 million in the previous corresponding period. Profit from discontinued operations increased $5.1 million to $7.3 million for the six months ended 31 December, 2011. The increase was due to the proceeds received from the sale of the consumer products business which occurred in August 2011, partially offset by advertising and marketing expenses incurred in the period prior to the sale. The net loss from continuing operations after income tax for the consolidated Group for the six months ended 31 December, 2011 decreased by $3.6 million to $4.0 million from $7.6 million for the same period last year. The decrease in the net loss for the six months ended 31 December, 2011 was primarily due to cost savings in general and administrative expenses, partially offset by increased provision for doubtful debts, reduced revenue and other income described above. General and administrative expenses from continuing operations decreased $3.9 million from $7.1 million to $3.2 million for the six months ended 31 December, 2011. Included in these cost savings were favorable exchange rate movements resulted in a currency gain of $0.3 million for the six months ended 31 December, 2011 compared to a loss of $2.4 million for the prior corresponding period, a movement of $2.7 million. Further savings were experienced in relation to termination payments and legal fees incurred in the previous corresponding period, in relation to the restructuring and transfer of IP to MEI, which have not re-occurred this period. The restructuring changes also resulted in savings in wages and other overhead expenses in the current period. These savings are partially offset by an increase in the provision for doubtful debts expense of $0.8 million. Clinical Development The Company’s clinical development program is now run through Novogen’s subsidiaries MEI and Glycotex. MEI runs the Company’s oncology drug development program and Glycotex is developing the Glucan based wound healing technology. 3 Novogen Limited Directors’ Report 31 December, 2011 MEI Clinical Development Programs MEI’s pipeline of drug candidates is derived from an isoflavone technology platform that has generated a number of compounds with anti-tumour activity. These compounds have been shown to interact with specific targets resulting in the inhibition of tumour metabolism, a function critical for cancer cell survival. MEI’s lead programs focus on two families of compounds with related but distinct mechanisms of action: NADH oxidase inhibitors and mitochondrial inhibitors. NADH Oxidase Inhibitors MEI’s most advanced program is a family of isoflavone compounds that includes Phenoxodiol, a first-generation compound that has been well tolerated in more than 400 patients, and a next-generation compound and lead drug candidate ME-143. ME-143 in particular has demonstrated enhanced anti-tumour activity in pre-clinical laboratory studies and is currently under evaluation in a Phase I open label, multicentre, dose escalation study in patients with refractory solid tumours. First Generation: Phenoxodiol Phenoxodiol has been administered to more than 400 patients in clinical research studies via oral or intravenous routes and appears to be well tolerated with low toxicity. In a Phase II clinical trial of intravenously administered Phenoxodiol in combination with platinum-based chemotherapy in women with recurrent ovarian cancer, a clinical response was observed in 19% of patients (three out of 16). These results were published in the May 2011 issue of International Journal of Gynecological Cancer. However, in a Phase III clinical trial of orally administered Phenoxodiol in combination with platinum-based chemotherapy in women with recurrent ovarian cancer, a clinical response was observed in less than 1% of patients (one out of 142). Pharmacokinetic studies suggest that significantly higher blood plasma levels of active drug are measured when isoflavone compounds are administered intravenously versus orally. As a result of these findings and its clinical experience to date, MEI is actively pursuing the clinical development of its next-generation compounds using an intravenous formulation. Next Generation and Lead Drug Candidate: ME-143 ME-143 is an active metabolite of Triphendiol, a second-generation analogue of Phenoxodiol. Pre-clinical studies show that ME-143 demonstrates enhanced anti-tumour activity against a broad range of tumour cell lines when used alone or in combination with platinum-based chemotherapy when compared to both Phenoxodiol and Triphendiol. As a result, ME-143 has been selected as the lead product candidate for this program. MEI is completing drug manufacturing and non-clinical safety studies of ME-143. On August 17, 2011, MEI’s Investigational New Drug (IND) application for ME-143 was approved by the U.S. Food and Drug Administration (FDA). In September 2011,MEI initiated a PhaseI open label, multicentre, dose escalation trial of ME-143 in patients with refractory solid tumours. This clinical trial, conducted in collaboration with the Sarah Cannon Research Institute, is evaluating the safety and tolerability of ME-143. In addition, the trial is designed to characterize the pharmacokinetic profile of intravenous ME-143 and describe and preliminary clinical anti-tumour activity observed. MEI currently expects final safety and pharmacokinetic data from this trial by the second quarter of 2012. 4 Novogen Limited Directors’ Report 31 December, 2011 Mitochondrial Inhibitors MEI’s mitochondrial inhibitor program consists of a family of compounds that includes NV-128, a first-generation compound that has shown activity against a broad range of cancer cell lines, and a next-generation compound and lead drug candidate ME-344 that appears to be significantly more active than NV-128 in pre-clinical studies. First Generation: NV-128 NV-128 is a novel mitochondrial inhibitor which has been shown in pre-clinical laboratory studies to disrupt mitochondrial function and induce cancer cell death by two distinct mechanisms: 1) through the induction of DNA fragmentation and 2) through the process of destructive autophagy, wherein a cell consumes itself. Structurally, NV-128 is an analogue of ME-143, but in contrast uses different molecular mechanisms to promote the death of cancer cells. NV-128 has shown activity in pre-clinical models against a broad range of cancers. Treatment of cancer cells with NV-128 induces a rapid loss of cellular energy resulting in the inhibition of both mammalian target of rapamycin (mTOR1 and mTOR2) pathways which are suggested to be central to the aberrant proliferative capacity of both mature cancer cells and cancer stem cells. Results from an ongoing collaboration with Dr.Gil Mor at the Yale University School of Medicine’s Department of Obstetrics, Gynecology, and Reproductive Sciences, have demonstrated that NV-128 is active against chemotherapy-resistant ovarian tumour cells. In April 2011, his colleague Dr.Ayesha Alvero presented data at the American Association for Cancer Research Annual Meeting from a pre-clinical study of NV-128 demonstrating its ability to induce mitochondrial instability, ultimately leading to cell death in otherwise chemotherapy-resistant ovarian cancer stem cells. These results were later published in the August 2011 issue of Molecular Cancer Therapeutics. Next Generation and Lead Drug Candidate: ME-344 ME-344 is an active metabolite of NV-128 that has demonstrated superior anti-tumour activity against a panel of human cell lines as compared to NV-128. MEI has completed the necessary pre-clinical animal toxicity studies to support submission of an IND application in the first quarter of 2012. Pending FDA approval, MEI plans to initiate a Phase I clinical trial of intravenous ME-344 shortly thereafter. Glycotex Clinical Development Programs GLYC-101 The investigational product candidate GLYC-101 Gel, currently being developed by the Company’s U.S. subsidiary Glycotex, Inc. (“Glycotex”), is intended to stimulate and modulate the natural cascade of wound healing activities in several cell populations. The product candidate is a topical gel formulation to be applied directly on the wound surface. The strategic priorities for GLYC-101 include wound healing following laser ablation, burn wounds, surgical wounds, venous ulcers and diabetic ulcers. 5 Novogen Limited Directors’ Report 31 December, 2011 Clinical and pre-clinical results On 27 June, 2011 Glycotex announced that it had submitted the final results of the two completed Phase II clinical studies of its drug product candidate, GLYC-101 gel, to the clinicaltrials.gov database. These clinical studies have evaluated the effect of investigational GLYC-101 on wound closure in patients undergoing carbon dioxide laser skin resurfacing. The pilot randomized, double-blind, placebo-controlled clinical study in Beverly Hills, California has enrolled 12 healthy subjects undergoing laser skin ablation. In addition to assessing safety endpoints, the study has investigated efficacy endpoints, including the promotion of wound healing and cosmetic outcomes, over a 1-month period following laser skin ablation.Although this study was not statistically powered to determine efficacy of GLYC-101 gel, all wound sites, regardless of treatment, displayed complete wound closure without signs of delayed healing, and the median time to complete wound closure was 15 days for all ablated sites, regardless of treatment. No serious adverse events have occurred in this study. Based on the results of this study, GLYC-101 gel, 1.0% was well tolerated in healthy subjects undergoing laser skin ablation and recommended for further clinical testing. A second randomized, double-blind, placebo-controlled Phase II clinical study has evaluated the effect of investigational GLYC-101 gel on complete wound closure and cosmetic outcomes in 26 subjects undergoing carbon dioxide laser skin resurfacing on the lower eyelid area at one clinical trial site in Beverly Hills, California.Subjects were randomized to receive either GLYC-101 0.1%, GLYC-101 1.0%, or placebo gel on one lower eyelid, and a different test article on the other lower eyelid applied topically to the laser-ablated area immediately following the laser procedure and for four consecutive days thereafter for a total of five applications.The primary efficacy endpoint of the study was time to complete wound healing, and the secondary efficacy point was cosmetic outcomes, including scarring, observed over the course of one month following the initial application of GLYC-101 gel or placebo. In the overall analysis, time to complete wound closure was shorter for all GLYC-101 applications combined at each concentration compared to placebo (p values are 0.0062 and 0.0331 for GLYC-101, 0.1% and GLYC-101, 1.0%, respectively).By Day 12, approximately 94% and 82% of subjects receiving GLYC-101, 0.1% and GLYC-101, 1.0 %, respectively, exhibited complete wound closure compared to approximately 64% of subjects receiving placebo. All subjects had complete wound closure by Day 35. No serious adverse events considered to be related to GLYC-101 have been reported. Preliminary clinical activity of GLYC-101 is consistent with the results of the mechanism of action studies. As described in a recent publication (S. Roy et al., Wound Repair Regen. 2011 May; 19(3):411-419), GLYC-101 was shown to regulate wound macrophage function by inducing production of tumour necrosis factor alpha (TNFα) in murine and human cells.Activation of wound macrophages by GLYC-101 represents one of the potential mechanisms by which this β-glucan may benefit chronic wounds where inefficient inflammatory response is one of the underlying causes of impaired healing. Dividends Paid or Recommended The Directors of Novogen Limited do not recommend the payment of a dividend. No dividends were declared or paid during the six months ended 31 December, 2011. 6 Novogen Limited Directors’ Report 31 December, 2011 Auditor's Independence Declaration A copy of the Auditor's independence declaration as required under section 307C of the Corporations Act 2001 is included following the Directors' Report. Rounding The amounts and figures shown in this report have been rounded to the nearest thousand dollars (where rounding is applicable) under the option available to the Company under ASIC Class Order 98/0100. The Company is an entity to which the Class Order applies. Signed in accordance with a resolution of the directors on behalf of the board. /s/ William Rueckert William Rueckert Director (Chairman) Sydney, 23 February, 2012 7 Novogen Limited Auditor’s Independence Declaration 31 December, 2011 DECLARATION OF INDEPENDENCE BY MELISSA ALEXANDER TO THE DIRECTORS OF NOVOGEN LIMITED As lead auditor for the review of Novogen Limited for the half-year ended 31 December 2011, I declare that to the best of my knowledge and belief, there have been: • no contraventions of the auditor independence requirements of the Corporations Act 2001 in relation to the review; and • no contraventions of any applicable code of professional conduct in relation to the review. This declaration is in respect of Novogen Limited and the entities it controlled during the period. /s/ Melissa Alexander Melissa Alexander Director BDO Audit (NSW-VIC) Pty Ltd Sydney, 23 February 2012 8 Novogen Limited Statement of Comprehensive Income For the half-year ended 31 December, 2011 Notes Consolidated $'000 $'000 Continuing Operations Revenue 2 Other income 2 Research and development expenses ) ) General and administrative expenses ) ) Loss before income tax 2 ) ) Income tax expense (1
